Shulman, Presiding Judge.
Appellant’s conviction was reversed by this court in Lewis v. State, 159 Ga. App. 301 (283 SE2d 275). Our decision was reversed by the Supreme Court with direction to consider an enumeration of error raising the general grounds. Lewis v. State, 248 Ga. 566 (285 SE2d 179). On remand, we issued another opinion reversing appellant’s conviction. Lewis v. State, 161 Ga. App. 348 (288 SE2d 124). The Supreme Court has once again reversed our decision. State v. Lewis, 249 Ga. 565 (292 SE2d 667).
In its most recent decision in this case, the Supreme Court addressed only the general grounds. In its first decision, it considered only the question of whether the general grounds had to be addressed. It may be seen, then, that the reason for which this court originally reversed this case has not been affected by the case’s appellate peregrinations. It is therefore necessary that appellant’s conviction be once again reversed for the reasons expressed in Lewis v. State, 159 Ga. App. 301, supra. See also Falsetta v. State, 158 Ga. App. 392 (280 SE2d 411).

Judgment reversed.


Birdsong and Sognier, JJ., concur.